Citation Nr: 1536570	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2013, the Veteran testified at a personal hearing before the undersigned and a transcript of that hearing has been associated with the file.  In June 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014 the Board remanded the appeal to, among other things, obtain and associate with the claims file any mental health records pertaining to any drug rehabilitation treatment the Veteran underwent at the 97th General Hospital, Frankfurt Germany.  Moreover, the post-remand record shows that the AOJ in October 2014 requested these records from the National Personnel Records Center (NPRC).  However, NPRC did not thereafter provide VA with the requested records or a statement saying that no such records could be found.  See 38 U.S.C.A. § 5103A(c)(2) (West 2014) (efforts to obtain Federal department records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile).  Therefore, the Board finds that another remand to ensure compliance with the Board's prior remand instructions is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

If while the appeal is in remand status the AOJ obtains records pertaining to the Veteran's treatment at the 97th General Hospital, the Board finds that an addendum should be obtained to the June 2014 VA opinion as to the origins or etiology of the claimant's hepatitis C.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in remand status any outstanding VA and private treatment records, including from the Muskogee VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any drug rehabilitation treatment the Veteran underwent at the 97th General Hospital, Frankfurt Germany. 

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  

If the records sought do not exist or that further efforts to obtain them would be futile, NPRC's or the other appropriate custodian's must specifically notify VA of this fact.

Also, if the records cannot be located or no such records exist, the AOJ should notify the Veteran in writing of this fact and a memorandum outlining all actions to obtain the requested records should be associated with the claims file.

2.  Associate with the claims file any outstanding VA treatment records including all post-February 2012 treatment records from the Muskogee VA Medical Center. 

3.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

4.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable in-service risk taking actions as well as the in-service and post-service problems caused by his hepatitis C.  Provide them a reasonable time to submit this evidence.  

5.  If while the appeal is in remand status the AOJ obtains records pertaining to the Veteran's treatment at the 97th General Hospital, an addendum should be obtained to the June 2014 VA opinion as to the origins or etiology of his hepatitis C.  Specifically, the examiner is asked to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to any of his claimed modes of transmission (intravenous drug use, unprotected sex, contact with blood, air gun inoculations during service, etc.)?

In so opining, the examiner should identify which modes of transmission at least as likely as not caused the Veteran's hepatitis C. 

In so opining, the examiner is to consider any pertinent medical data and/or medical literature which may reasonably illuminate the medical analysis in the study of this case.  

In so opining, the examiner is to also consider the Veteran's lay claims regarding modes of transmission and observable symptoms since service.

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

If the examiner once again feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the June 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

